Citation Nr: 1631832	
Decision Date: 08/10/16    Archive Date: 08/23/16

DOCKET NO.  16-18 109	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Whether the Veteran is competent to handle disbursement of VA funds.


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs


ATTORNEY FOR THE BOARD

K. Hubers, Associate Counsel


INTRODUCTION

The Veteran had active military service from December 1942 to August 1944.

This case comes before the Board of Veterans' Appeals (Board) on appeal of rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

This matter was certified for appeal in April 2016.  In May 2016, the Veteran's representatives purported to withdraw their representation.  After an appeal is certified to the Board, a representative may not withdraw services in the appeal unless good cause is shown on motion and such motions must be in writing.  38 C.F.R. § 20.608(b)(2).   While the representative's attempt to withdraw was in writing, it was not in the form of a motion.  More importantly, the submission contained no discussion or indication of the reason for the withdrawal.  To the extent the submission could be construed as a motion to withdraw as representatives of the Veteran, it is denied.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran requested a hearing at the RO via videoconference.  See April 2016 VA Form 9.  A hearing was scheduled for June 9, 2016.  The Veteran contacted VA via telephone prior to the date of the hearing to request that the hearing be rescheduled.  The claims file contains no indication that VA responded to the Veteran's request.  The Veteran did not appear for the scheduled hearing.  Subsequently, the Veteran contacted VA via telephone to request another hearing date.  Although neither of the Veteran's requests to reschedule his hearing were in writing, his initial request met the timeliness standards (i.e. two weeks prior to the scheduled hearing), see 38 C.F.R. § 20.702(c)(1), and it appears VA led him to believe his hearing would be rescheduled.  Under these circumstances, the Board will grant the request for a new hearing date and will remand accordingly.  See 38 C.F.R. §§ 20.702(c)(1) and 20.704(c).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

Schedule a Board hearing to be conducted by videoconference for the Veteran.  The hearing should be scheduled in accordance with applicable law.

NOTE:  The Veteran has indicated that morning hearings are difficult for him to attend.  Please schedule the hearing for the afternoon.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

